 412DECISIONSOF NATIONALLABOR RELATIONS BOARDChicago Stereotypers'Union No.4, and itsPresident,Guy De VitoandDow Jones &Company, Inc.andChicago TypographicalUnion No. 16,AFL-CIO. Case 13-CD-168.May 8, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Dow Jones & Company, Inc.,hereinaftercalled the Employer, alleging thatChicagoStereotypers'UnionNo. 4,and itspresident, Guy De Vito, had threatened a strike toforce a particular workassignmentto employeesrepresentedbyRespondentratherthantoemployees represented by Chicago TypographicalUnion No. 16, AFL-CIO, herein designated CTU,and thereby had violated Section 8(b)(4)(D) of theAct.A duly scheduled hearing was held beforeHearingOfficerRobertP. HendersononDecember 12 through 15, 1966. All parties appearedand were afforded full opportunity to be heard, toexamineand cross-examine witnesses, and toadduce evidence bearing on the issues. The rulingsof the Hearing Officer made at the hearing are freefrom prejudicial error and are hereby affirmed. TheRespondents, Chicago Typographical Union, and theEmployer filed briefs which have been dulyconsidered by the National Labor Relations Board.Upon the entire record in the case, the Board'makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a Delaware corporation with plantslocated in the States of Massachusetts, California,Maryland, Ohio, Illinois, and Texas where it isengaged in publishing,inter alia,theWall StreetJournal, a daily newspaper distributed throughoutthe United States. During the past 12-month period ithad a gross volume of business in excess of $200,000,and shipped goods valued in excess of $50,000directly in interstate commerce. During such period,the Employer held membership in, and subscribedto,interstatenews services and advertisednationally sold products in its publications. Theparties further stipulated, and we find, that theEmployer is engaged in commerce within themeaning of the Act, and we also find that it willeffectuatethepoliciesof the Act to assertjurisdiction herein.iPursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, as amended, the National Labor RelationsBoard has delegated its powers in connection with this case to athree-member panelH. THE LABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that ChicagoStereotypers' Union No. 4, herein referred to as theRespondent, and Chicago Typographical UnionNo. 16, AFL-CIO, designated herein as CTU, arelabor organizations within the meaning of the Act.III.THE DISPUTEA. TheWork at IssueThis dispute arises out of the installation of aVandercookUniversal IV proof press in theEmployer's Chicago, Illinois, plant. When the proofpresswas installed in the composing room onOctober 7,1966,theEmployer assigned theoperation and maintenance of it to composing roomemployees represented by the CTU rather than toemployees represented by the Respondent. Bothunions have been parties to collective-bargainingcontracts with the Employer for many years.Prior to the installation of the Vandercook IVproof press, the Employer used a manually run proofpress which was also located in the composing roomand operated by employees represented by the CTU.The new Vandercook is basically the same machineas the older proof press, except that it is powerdriven instead of manually operated, and is capableof creating a finer quality reproduction proof. Thisfiner quality reproduction proof is necessary for usein the platemaking process at the new offset processplant that the Employer will open in the spring of1967 at Highland, Illinois. The parties stipulated thatthe disputed work is limited to:Operation of Vandercook Universal IV proofpress installed and operating in the composingroom of the Company's plant located at 711West Monroe Street, Chicago, Illinois, insofaras the operation of said proof press relates tothe pulling of reproduction proofs from metalstereotype casts, electrotypes, molded rubberplates,plasticplates,combinationmoldedrubber and plastic plates, zinc and copperengravings, stereotype plates containing linecastkey numbers and/or corrections. Inaddition,theStereotypersclaimthemaintenance2 and cleanup of the machine whenoperated by a stereotyper.In essence, the Respondent claims the operation,maintenance, and cleanup of the press only whenreproduction proofs are being pulled from the metalstereotype casts and other materials prepared bystereotypers.No dispute exists concerning theremaining operation of the proof press presentlybeing performed by employees represented by theCTU.%The "maintenance" referred to in the description relates tomaintenancewhich doesnot require a machinist such aslubrication of press,cleaning, and adjustment of ink rollers164 NLRB No. 63 CHICAGO STEREOTYPERS' UNION NO. 4B. Evidence of Conduct Violative of Section8(b)(4)(D)Upon learning of the installation of the new press,Guy De Vito, president of the Respondent, and theEmployer's productionmanager,Gene Arehart,engaged in preliminary discussions concerning theproposed use of the equipment and the workassignment.Arehart informed De Vito that theEmployer intended to run reproduction proofs foruse in its new Highland,Illinois, plant,and that theoperation of the machine was being assigned toemployees represented by the CTU.On October 28, 1966, De Vito told Arehart that itwas the Respondent's position that "you havecommitted a breach of contract [in the workassignment] and that we will strike you." De Vitofurther stated that the Respondent did not have apicket line around the plant at that time onlybecause the plant was not in production on Friday.Arehart then said, "I take it this is not a threat, but apromise to strike." De Vito replied, "that is correct,this is a promise." After discussing possible legalrecourse available, Arehart concluded by inquiring,"then this is very definitely a threat to strike us?"And De Vito said, "Yes, it is a threat to strike, andwe will let you know when our men will be called outof the plant." On the same day, the charge in thiscase was filed.C. Applicability of the StatuteThe charge, which was duly investigated by theRegional Director alleges a violation of Section8(b)(4)(D) of the Act. The Regional Director wassatisfied upon the basis of such investigation thattherewas reasonable cause to believe that aviolation had been committed and directed that ahearing be held in accordance with Section 10(k) oftheAct.The parties to the dispute have notsubmitted to the Board any evidence that they haveadjusted or agreed upon methods for voluntaryadjustment of the dispute. On the basis of the entirerecord, including the Respondent's threat to striketo force the Employerto assignthe disputed work toitsmembers, we find there is reasonable cause tobelieve that a violation of the Act has occurred andthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.D. Contentions of the PartiesThe Employer and the CTU take the position thattheassignment of the disputed work to theemployees represented by the CTU was proper onthe basis of their collective-bargaining agreementallegedly covering the disputed work, past andS "Section 7It is further agreedwhen required by thePublisher in the Stereotype Departmentthat the pulling of proofsfrom metal stereotype casts,electrotypes, molded rubber and/or413current practice of the Employer,area and industrypractice,skill of the printers assigned to the work,and the economy and efficiency of the operations.In support of its claim,the Respondent contendsthat the disputed work is an integral part of workwhich currently requires stereotypers'skill; that anyloss of jobs by reasonof workassignment falls uponthe stereotypers rather than the printers;that it isthe custom and practice in Chicago for stereotyperstoproof their own work; thattheyhave thenecessary skill to perform such work;and that amore efficient operation of the proof press requires astereotyper to operate it during the performance ofthe specified functions.E.Merits ofthe DisputeSection 10(k) of theAct requires the Board tomake an affirmative award of disputed work, aftergiving due consideration to various relevant factors.The following factors are asserted in support of theclaims of the parties herein:1.Collective-bargaining agreementsThe existing contract between the Employer andCTU, in materialpart, provides:"Jurisdiction of theUnionand the appropriate unit for collectivebargaining is defined as including all composingroom work and includes classifications such as:.. .proof press operators...."Italso provides thatDow Jones"shall make no other contract coveringworkas described above ......All of the CTUcontracts since 1953 contain substantially the sameprovisions.Any claim of the Respondent issomewhat dubious in lightof thequalifying languagein its contract3 and proceeding bargaininghistory.Thus,the record shows that when a like provisionwas included in the 1958 contract for the first time,the Employer was told that the language was merelyto conform with the contract language previouslyagreed uponby theStereotypers and ChicagoNewspaper Publishers Association but would haveno effectupon the operationsof the Employer.2.Employer's practiceIt is clear from the record that proof presses at theChicago plant have at all times "historically, [and]traditionally been operated exclusively by printers inthe composing room." Prior to and since theinstallation of the Vandercook Universal IV press,all proofs including reproduction proofs have beenpulled by the printers. At no time have stereotyperspulled any proofs even when the material wasoriginally prepared by the stereotypers or when theproof press was being used to check stereotypers'work.plastic plates,and of proofs for the purpose of pre-registration ofcolor stereotype plates is, and shall be,within the jurisdiction ofthe Union " [Emphasis supplied ] 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record also shows that the practice in theChicago plant is consistent with the practice at theEmployer'sotherplants.The San Francisco,California, andWhite Oak, Maryland,plants alsohave Vandercook Universal IV presses, and theoperation of those presses has been assigned to theprinters. Also, the various contracts introduced intoevidence between the Employer and both unionssupport the claim of the CTU.3.Area and industry practiceAt the "Sun Times" and "Daily News," thereproduction proof presses are located in thecomposing rooms and are operated by the printers.Although the stereotypers make proofs of their colorwork, the proofs are not reproduction proofs and areonly used by the stereotypers to check their ownwork. There are two proof presses in the "Tribune"and "American" stereotype departments. However,they are used by the stereotypers to check theircolor work done in the department, but are not usedfor pulling reproduction proofs. Further, the variouscollective-bargaining agreements are consistent withthis area practice.With regard to industry practice, the partiesentered into a stipulation concerning contractualclaims for proof press operation by typographicaland stereotyper locals in 29 cities. The terms "proofpress operator" or "proof press operators" appear ineach of the typographical union contracts with theexception of the contracts in Boston, Louisville, andNew York City. In the same 29 cities, theStereotypers' contracts contain no reference toproofing or the operation of a proof press, exceptNew York, where the Stereotypers' contractconceded jurisdiction of certain kinds of proofing tothe photoengravers.4.Skills involvedAs indicated above, the Vandercook Universal IVisamotor-driven proof press. The mechanicaloperation is not difficult. In fact the employee towhom the operation of the press was first assigned,required only 10 minutes of instruction from theVandercook representatives who installed the press.The skill involved is not in the operation of themachine but in the ability to acquire a technique inpullingproofwhich produces a high qualityreproduction proof. This skill has been perfected byemployees represented by the CTU since they haveactuallyperformedthework.Further,alljourneymen printers in the Employer's composingroom have receivedtrainingand experience in theoperation of proof presses, including the making of"overlays" and "underlays." Thistraining is astandard part of the apprentice printers training atall printing plants, including the Employer's plant.The CTU also operates a local school, thecurriculum of which includes the operation of proofpresses and the pulling of quality reproduction andother proofs. In contrast, stereotypers have notoperated the proof presses and have not receivedformal training in the operation of proof presses or inthe techniques of pulling quality proofs.5.Efficiency and economy of operationThe evidence reveals that since the stereotypersare not claiming the exclusive operation of the proofpress, if Respondent's claim were sustained, bothprinters and stereotypers would be performing workon the machine.The proofpress is located in thecomposing room on the second floor and, except forthe presence of a stereotyper doing mat productionin the composing room,the stereotype department isconfined to the first floor.Hence, dual operationwould lead to fragmentationof work,schedulingproblems, shuttling of employees between floors,congestion in the press area, and possible confusionas to which group should pull what proof.Further,the record shows that the dual operation wouldrequire the employment of at least one additionalstereotyperand an additional supervisor forstereotypers since the composing room supervisorcannot direct stereotype personnel,whereas thecomplete function can behandled bythe incumbentCTU crew.Conclusions as to the Merits of the DisputeIn view of the foregoing, particularly the evidencepertaining to contract coverage, established areaand Employer practice, work skills, the Employer'sassignmentof the work to the printers, and theefficiency and economy of operations achieved bysuchassignment,we shall determine the existingjurisdictionaldispute by awarding the work indispute to the employees represented by the CTUrather than to employees represented by theRespondent Union. In making this determination,we are not assigning the disputed work to ChicagoTypographical Union No. 16, AFL-CIO, or to itsmembers. Further, our present determination islimited to the particular controversy which gave riseto this proceeding.DETERMINATION OF DISPUTEPursuant to Section10(k) ofthe National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following determinationof thedispute:1.Printersemployed byDow Jones&Company,Inc.,Chicago,Illinois,who are represented byChicago TypographicalUnion No. 16, AFL-CIO, areentitled to the work of operatingthe VandercookUniversal IV proof press installed and operating inthe composing room insofar as the operation of theproof press relates to the pulling of reproduction CHICAGO STEREOTYPERS' UNION No. 4proofs from metal stereotype casts, electrotypes,molded rubber plates, plastic plates, combinationmolded rubber and plastic plates, zinc and copperengravings,stereotype plates containing line casekeynumbersand/orcorrections,andthemaintenance and cleanupof themachine excludingwork requiring the services of a machinist.2.Chicago Stereotypers'UnionNo. 4 is notentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require the Employer to assign415the above work to stereotypers who are representedby Chicago Stereotypers' Union No. 4.3.Within 10 days from the date of this DecisionandDeterminationofDispute,ChicagoStereotypers' Union No. 4 shall notify the RegionalDirector for Region 13, in writing, whether it willrefrain from forcing or requiring the Employer, bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute to stereotypers ratherthan to printers.